UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 September 16, 2013 Date of Report (Date of earliest event reported) L & L Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 001-34633 91-2103949 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation) 130 Andover Park East, Suite 200, Seattle WA 98188 (Address of principal executive offices) (Zip Code) (206) 264-8065 Registrant’s Telephone Number, Including Area Code (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On September 16, 2013, L & L Energy, Inc. (the “Company”) held its 2013 Annual Meeting of Shareholders (“Annual Meeting”) at the Company’s principle executive offices in Seattle. Quorum was met at the meeting. Proxies for the meeting were solicited pursuant to Section 14(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and there was no solicitation in opposition to the board’s solicitation. At the meeting, the shareholders voted overwhelminglyin favor ofthe following five proposals and cast their votes, which was tabulated by Broadridge Financial Solutions, an independent third party proxy agency, as described below: Proposal 1 The individuals listed below were elected at the Annual Meeting to serve as directors of the Company until the next annual meeting of shareholders, or until their successors are duly elected and qualified or until their earlier resignation or removal. Name For % Voted For Withheld Broker Non-Votes Dickson Lee 11,380,999 98.58% 164,208 14,289,145 Syd S. Peng 11,344,164 98.26% 201,043 14,289,145 Jingcai Yang 11,343,759 98.26% 201,448 14,289,145 Mohan Datwani 11,104,767 96.19% 440,440 14,289,145 Joseph Borich 11,195,085 96.97% 350,122 14,289,145 James Schaeffer 11,176,310 96.80% 368,897 14,289,145 Proposal 2 The Company’s 2013 Stock Incentive Plan was approved. For % Voted For Against Abstain Broker Non-Votes 10,623,013 92.01% 781,860 140,334 14,289,145 Proposal 3 A non-binding, advisory resolution to approve executive compensation, as described in the proxy materials. This proposal was approved. For % Voted For Against Abstain Broker Non-Votes 11,040,470 95.62% 366,033 138,704 14,289,145 Proposal 4 The appointment of Kabani & Company, Inc. as the Company’s independent registered public accounting firm for the year ending April 30, 2013 was approved. For % Voted For Against Abstain Broker Non-Votes 24,754,229 95.81% 786,676 293,447 0 Proposal 5 The appointment of KPMG (Taiwan) was the Company’s independent public accounting firm for its Taiwan Depository Receipt application was approved. For % Voted For Against Abstain Broker Non-Votes 25,414,200 98.37% 264,667 155,485 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. L & L ENERGY, INC. Date: September 19, 2013 By: /s/ Dickson V. Lee Dickson V. Lee Chief Executive Officer
